DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 108 and 110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 108 and 110 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims recite that “said handheld ophthalmic device has a weight from about 1 to 1.5 lbs.” However, the specification and claims are silent as to what range of weights should be considered “about 1 to about 1.5 lbs,” and, as such, the scope of the claimed range is unclear. For the purposes of examination, the claims will be interpreted as requiring that the weight be within the range of 1 to 1.5 lbs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 25, 35, 51, 63, 84, 88, 90-93, 96-98, and 100-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. PG-Pub No. 2016/0073878; hereinafter – “Su”) in view of Lang et al. (U.S. Patent No. 4,411,502; hereinafter – “Lang”).
Regarding claim 1, Su teaches a handheld ophthalmic device for imaging an eye having a retina, said device comprising:
a handheld mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) comprising (See e.g. Figs. 1-8; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, and 0416):
a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384), said first camera (320) configured to image the retina of the eye when spaced apart from the eye (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
a second source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416);
at least one second camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b), wherein the second source of illumination and the at least one second camera are configured as an anterior eye imaging module (See e.g. Figs. 4-8; Paragraphs 0402-0416);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
wherein the first camera and the at least one second camera are different from a camera integrated in the smartphone, cellphone, or electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391);
wherein the handheld ophthalmic device is configured to be operated in a first mode as an ophthalmoscope and in a second mode as an anterior eye imaging module to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 1-8 and 12-14; Paragraphs 0375, 0381, 0400-0401, and 0418), and
wherein the electronics are configured to electronically communicate with the smartphone, the cellphone or the electronic tablet and transport one or more images captured by the first camera in the first mode or the at least one second camera in the second mode to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Su fails to explicitly disclose that the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly. Additionally, although Su teaches that the first camera is configured to image the retina of the eye when spaced apart from the eye, Su fails to explicitly disclose that the entirety of the handheld ophthalmic device does not contact the eye when imaging the retina of the eye so as to provide non-contact imaging of the eye.
However, Lang teaches an ophthalmological instrument for examination of anterior and posterior portions of the eye including a mechanical assembly with a mobile slit-lamp (1) configured to be laterally translated along tracks (17) disposed on a surface of the mechanical assembly, the mobile slit-lamp comprising a light source (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3: “The plan view of FIG. 2 shows an arcuate track 17 on which the slit-lamp illumination group 1 is guided for examination of anterior portions 18 of the eye”), and said first camera configured to image the retina of the eye when spaced apart from the eye so as to provide non-contact imaging of the eye (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3).
Lang teaches this mobile slit-lamp and device spaced apart from the eye for non-contact imaging such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su with the mobile slit-lamp and device spaced apart from the eye for non-contact imaging of Lang so “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera,” as in Lang (C. 1, L. 61-67).
Regarding claim 2, Su in view of Lang teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises a software application which when executed by an electronic processing system guides an operator to capture the one or more images (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 3, Su in view of Lang teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises a software application which when executed by an electronic processing system guides an operator to perform an assessment based on the captured one or more images (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 4, Su in view of Lang teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the one or more images captured by the first or the at least one second camera are stored in the memory device of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 5, Su in view of Lang teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises instructions which when executed by an electronic processing system causes the smartphone, the cellphone or the electronic tablet to transport the one or more images captured by the first or the at least one second camera to a health care professional, an ophthalmologist or an optometrist at a remote location (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 6, Su in view of Lang teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises instructions which when executed by an electronic processing system causes the smartphone, the cellphone or the electronic tablet to display the one or more images captured by the first or the at least one [[the]] second camera on the display device of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 7, Su in view of Lang teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the electronics is configured to electronically communicate with the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 8, Su in view of Lang teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein an electronic processing system of the smartphone is configured to obtain instructions stored in a non-transitory storage medium, and wherein the obtained instructions when executed by an electronic processing system cause the smartphone, the cellphone or the electronic tablet to: guide an operator to capture the one or more images or guide an operator to perform an assessment based on the captured one or more images (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 9, Su in view of Lang teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches that the electronics comprises a transmitter and a receiver (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 10, Su in view of Lang teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches that the electronics comprises a wireless transmitter and a wireless receiver (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 25, Su teaches a handheld ophthalmic device comprising:
a mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) comprising (See e.g. Figs. 1-8; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, and 0416):
a light source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) (See e.g. Figs. 4-8; Paragraphs 0402-0416);
at least one camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b) (See e.g. Figs. 4-8; Paragraphs 0402-0416);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
wherein the first camera and the at least one second camera are different from a camera integrated in the smartphone, cellphone, or electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391);
wherein the electronics is configured to transport one or more images captured by the imaging system to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Su fails to explicitly disclose a mobile slit-lamp to be laterally translated along tracks disposed on a surface of the mechanical assembly, the mobile slit-lamp comprising the light source.
However, Lang teaches an ophthalmological instrument for examination of anterior and posterior portions of the eye including a mechanical assembly with a mobile slit-lamp (1) configured to be laterally translated along tracks (17) disposed on a surface of the mechanical assembly, the mobile slit-lamp comprising a light source (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3: “The plan view of FIG. 2 shows an arcuate track 17 on which the slit-lamp illumination group 1 is guided for examination of anterior portions 18 of the eye”).
Lang teaches this mobile slit-lamp such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su with the mobile slit-lamp of Lang so “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera,” as in Lang (C. 1, L. 61-67).
Regarding claim 35, Su teaches a handheld ophthalmic device for imaging an eye having a retina, said device comprising:
a handheld mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) comprising (See e.g. Figs. 1-8; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, and 0416):
a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384), said camera (320) configured to image the retina of the eye when spaced apart from the eye (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
a second source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) of illumination, the second source of illumination configured to emit light in a wavelength range between about 700 nm and about 1100 nm (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”);
a second camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b) configured to receive and detect light in a wavelength range between about 700 nm and about 1100 nm (See e.g. Figs. 4-8; Paragraphs 0402-0416);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the docking system is configured such that the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
 wherein the first camera and the second camera are not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),
wherein the electronics is configured to transport one or more images captured by the first or the second camera to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Although Su teaches that the first camera is configured to image the retina of the eye when spaced apart from the eye, Su fails to explicitly disclose that the entirety of the handheld ophthalmic device does not contact the eye when imaging the retina of the eye so as to provide non-contact imaging of the eye.
However, Lang teaches an ophthalmological instrument for examination of anterior and posterior portions of the eye including a first camera (14) and a first source of illumination (1, 19) configured as a non-contact ophthalmoscope, said first camera configured to image the retina of the eye when spaced apart from the eye so as to provide non-contact imaging of the eye (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3).
Lang teaches this device spaced apart from the eye such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the entire device is spaced apart from the eye when imaging the retina for non-contact imaging as in Lang so “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera,” as in Lang (C. 1, L. 61-67).
Regarding claim 51, Su teaches an ophthalmic device for imaging an eye having a retina, said device comprising:
a stand (1205, 1305) (See e.g. Figs. 12-13; Paragraphs 0422-0424); and
a handheld mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) configured to be removably attached to the stand (See e.g. Figs. 1-8 and 12-13; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, 0416, 0422-0424, and 0429), wherein the handheld mechanical assembly comprises:
a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384), said first camera (320) configured to image the retina of the eye when spaced apart from the eye (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the docking system is configured such that the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
wherein the first camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),
wherein the electronics is configured to transport one or more images captured by the first camera or the second camera to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Although Su teaches that the first camera is configured to image the retina of the eye when spaced apart from the eye, Su fails to explicitly disclose that the entirety of the handheld ophthalmic device does not contact the eye when imaging the retina of the eye so as to provide non-contact imaging of the eye.
However, Lang teaches an ophthalmological instrument for examination of anterior and posterior portions of the eye including a first camera (14) and a first source of illumination (1, 19) configured as a non-contact ophthalmoscope, said first camera configured to image the retina of the eye when spaced apart from the eye so as to provide non-contact imaging of the eye (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3).
Lang teaches this device spaced apart from the eye such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the entire device is spaced apart from the eye when imaging the retina for non-contact imaging as in Lang so “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera,” as in Lang (C. 1, L. 61-67).
Regarding claim 63, Su teaches an ophthalmic device comprising:
a stand (1205, 1305) (See e.g. Figs. 12-13; Paragraphs 0422-0424); and
a handheld mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) configured to be removably attached to the stand (See e.g. Figs. 1-8 and 12-13; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, 0416, 0422-0424, and 0429), wherein the handheld ophthalmic device comprising:
a source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416);
at least one camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b) (See e.g. Figs. 4-8; Paragraphs 0402-0416);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the docking station is configured such that the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
wherein the at least one camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),
wherein the electronics is configured to transport one or more images captured by the first camera or the second camera to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Su fails to explicitly disclose that the source of illumination is configured to be laterally translated along a curved surface of the handheld ophthalmic device.
Su fails to explicitly disclose that the entirety of the handheld ophthalmic device does not contact the eye when imaging the retina of the eye.
However, Lang teaches an ophthalmological instrument for examination of anterior and posterior portions of the eye including a camera (14) and a source of illumination (1, 19) configured to be laterally translated along a curved surface of the ophthalmic device (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3).
Lang teaches this adjustable source of illumination such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the source of illumination is adjustable along a curved surface as in Lang so “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera,” as in Lang (C. 1, L. 61-67).
Regarding claim 84, Su in view of Lang teaches the handheld ophthalmic device of Claim 25, as above.
Su further teaches that the assembly further comprises: a third camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b) and a third source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b ) of illumination, wherein the third source of illumination is configured to emit near infrared light in a wavelength range between 700 nm and 1100 nm, and wherein the third camera is configured to receive and detect near infrared light (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Regarding claim 88, Su in view of Lang teaches the handheld ophthalmic device of Claim 35, as above.
Su further teaches that the second camera is configured to obtain an image of a subject's eye or face when illuminated by light from another source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-04).
Regarding claim 90, Su in view of Lang teaches the handheld ophthalmic device of Claim 51, as above.
Su further teaches at least one second camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b), wherein said at least one second camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391).
Regarding claim 91, Su in view of Lang teach the ophthalmic device of Claim 90, as above.
Su further teaches that the handheld mechanical assembly further comprises: a second source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Su fails to explicitly disclose that the second source of illumination is configured to be laterally translated; and wherein the second source of illumination and said at least one second camera are configured as a slit lamp.
However, Lang teaches an ophthalmological instrument for examination of anterior and posterior portions of the eye including a camera (14) and a source of illumination (1, 19) configured to be laterally translated along a curved surface of the ophthalmic device (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3).
Lang teaches this adjustable source of illumination such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the source of illumination is adjustable along a curved surface as in Lang so “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera,” as in Lang (C. 1, L. 61-67).
Regarding claim 92, Su in view of Lang teaches the handheld ophthalmic device of claim 51, as above.
Su further teaches a camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b ) configured to receive and detect near infrared light (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Regarding claim 93, Su in view of Lang teaches the ophthalmic device of Claim 51, as above.
Su further teaches that the stand is portable (See e.g. Figs. 12-13; Paragraphs 0422-0424).
Regarding claim 96, Su in view of Lang teaches the ophthalmic device of Claim 90, as above.
Su further teaches that the second camera is configured to obtain an image of the subject's eye or face (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 97, Su in view of Lang teaches the ophthalmic device of Claim 63, as above.
Su further teaches that the at least one camera is configured to capture one or more images of a subject’s eye when illuminated by light from the source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 98, Su in view of Lang teaches the ophthalmic device of Claim 63, as above.
Su further teaches that the stand is portable (See e.g. Figs. 12-13; Paragraphs 0422-0424).
Regarding claim 100, Su in view of Lang teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches that the at least one second camera is part of a stereoscopic imaging system comprising a pair of cameras (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 101, Su in view of Lang teaches the handheld ophthalmic device of Claim 25, as above.
Su further teaches that the at least one second camera is part of a stereoscopic imaging system comprising a pair of cameras (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 102, Su in view of Lang teaches the ophthalmic device of claim 63, as above.
Su fails to explicitly disclose that the illumination source is configured as a slit lamp.
However, Lang further teaches that the illumination source is configured as a slit lamp (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3).
Lang teaches this slit lamp such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su with the slit lamp of Lang so “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera,” as in Lang (C. 1, L. 61-67).
Regarding claims 103-106, Su in view of Lang teaches the handheld ophthalmic device of claims 1, 25, 35, and 51, respectively, as above.
Su fails to explicitly disclose that the mechanical assembly has a length from 4 to 8 inches, a height from 2 to 5 inches, and a width from 1 to 3 inches.
However, Su further teaches that the mechanical assembly has a length of less than 250 mm (9.84 inches), a height of less than 250 mm (9.84 inches), and a width of less than 250 mm (9.84 inches) (Paragraphs 0373-0374). Thus, Su explicitly teaches an overlapping range on the length, height, and width of the mechanical assembly.
Su further teaches these ranges on the dimensions to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the mechanical assembly has a length from 4 to 8 inches, a height from 2 to 5 inches, and a width from 1 to 3 inches, as suggested by Su to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would have involved a mere change in the size of the component as change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claims 107 and 109, Su in view of Lang teaches the handheld ophthalmic device of claims 1 and 25, respectively, as above.
Su further teaches that the handheld ophthalmic device has a weight less than or equal to 3 pounds (Paragraph 0374: Su teaches that the device has a weight of less than 1 kg or 2.2 lbs, values lying within the claimed range, and reading on the claimed range with sufficient specificity).
Additionally, Su teaches that the device has a weight of less than 1 kg, or between 0.2 kg and 1 kg (Paragraph 0374), which overlaps the claimed range, to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the device has a weight of less than or equal to 3 pounds, as suggested by Su to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would have involved a mere change in the size of the component as change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claims 108 and 110, Su in view of Lang teaches the handheld ophthalmic device of claims 1 and 25, respectively, as above.
Su further teaches that the handheld ophthalmic device has a weight from about 1 to 1.5 pounds (Paragraph 0374: Su teaches that the device has a weight of 0.5 to 1 kg, reading on the claimed range with sufficient specificity).
Additionally, Su teaches that the device has a weight of between 0.2 kg, 0.3 kg, or 0.5 kg and 1 kg (Paragraph 0374), which overlaps the claimed range, to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the device has a weight from about 1 to 1.5 pounds, as suggested by Su to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would have involved a mere change in the size of the component as change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim(s) 1-16, 35, 51, 87-96, 100, 103, and 105-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. PG-Pub No. 2016/0073878; hereinafter – “Su”) in view of Fink et al. (U.S. PG-Pub No. 2018/0153399; hereinafter – “Fink”).
Regarding claim 1, Su teaches a handheld ophthalmic device for imaging an eye having a retina, said device comprising:
a handheld mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) comprising (See e.g. Figs. 1-8; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, and 0416):
a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384), said first camera (320) configured to image the retina of the eye when spaced apart from the eye (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
a second source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416);
at least one second camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b), wherein the second source of illumination and the at least one second camera are configured as an anterior eye imaging module (See e.g. Figs. 4-8; Paragraphs 0402-0416);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
wherein the first camera and the at least one second camera are different from a camera integrated in the smartphone, cellphone, or electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391);
wherein the handheld ophthalmic device is configured to be operated in a first mode as an ophthalmoscope and in a second mode as an anterior eye imaging module to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 1-8 and 12-14; Paragraphs 0375, 0381, 0400-0401, and 0418), and
wherein the electronics are configured to electronically communicate with the smartphone, the cellphone or the electronic tablet and transport one or more images captured by the first camera in the first mode or the at least one second camera in the second mode to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Su fails to explicitly disclose that the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly and that the first camera and first source of illumination are configured as a non-contact ophthalmoscope so as to provide non-contact imaging of the eye.
However, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a first source of illumination and first camera configured as a non-contact ophthalmoscope so as to provide non-contact imaging of the eye (See e.g. Figs. 3, 6, and 7; Paragraphs 0095-0096 and 0099-0100), a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 3 and 6; Paragraphs 0075-0076 and 0093-0098)
Fink teaches this non-contact imaging and adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the non-contact imaging and translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033 and 0036).
Regarding claim 2, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises a software application which when executed by an electronic processing system guides an operator to capture the one or more images (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 3, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises a software application which when executed by an electronic processing system guides an operator to perform an assessment based on the captured one or more images (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 4, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the one or more images captured by the first or the at least one second camera are stored in the memory device of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 5, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises instructions which when executed by an electronic processing system causes the smartphone, the cellphone or the electronic tablet to transport the one or more images captured by the first or the at least one second camera to a health care professional, an ophthalmologist or an optometrist at a remote location (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 6, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the smartphone, the cellphone or the electronic tablet comprises instructions which when executed by an electronic processing system causes the smartphone, the cellphone or the electronic tablet to display the one or more images captured by the first or the at least one [[the]] second camera on the display device of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 7, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein the electronics is configured to electronically communicate with the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 8, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches the smartphone, the cellphone or the electronic tablet, wherein an electronic processing system of the smartphone is configured to obtain instructions stored in a non-transitory storage medium, and wherein the obtained instructions when executed by an electronic processing system cause the smartphone, the cellphone or the electronic tablet to: guide an operator to capture the one or more images or guide an operator to perform an assessment based on the captured one or more images (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 9, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches that the electronics comprises a transmitter and a receiver (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 10, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches that the electronics comprises a wireless transmitter and a wireless receiver (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Regarding claim 11, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches a third camera and a third source of illumination configured as a near infrared instrument (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Su fails to explicitly disclose that the third camera and third source of illumination are configured as a near infrared pupillography instrument.
However, Fink further teaches a third camera and a third source of illumination configured as a near infrared pupillography instrument (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it can “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it can “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 12, Su in view of Fink teaches the handheld ophthalmic device of Claim 11, as above.
Su further teaches that the third source of illumination is configured to emit near infrared light in a wavelength range between 700 nm and 1100 nm (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Additionally, Fink further teaches that the third source of illumination is configured to emit near infrared light in a wavelength range between 700 nm and 1100 nm (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Regarding claim 13, Su in view of Fink teaches the handheld ophthalmic device of Claim 11, as above.
Su further teaches that the third camera is configured to receive and detect near infrared light (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Additionally, Fink further teaches that the third camera is configured to receive and detect near infrared light (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184)
Regarding claim 14, Su in view of Fink teaches the handheld ophthalmic device of Claim 11, as above.
Su fails to explicitly disclose that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination.
However, Fink further teaches that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 15, Su in view of Fink teaches the handheld ophthalmic device of Claim 11, as above.
Su further teaches a fourth source configured to emit white light (See e.g. Figs. 4-8; Paragraphs 0402-0403).
Regarding claim 16, Su in view of Fink teaches the handheld ophthalmic device of Claim 15, as above.
Su further teaches that the third camera is configured to obtain an image of the subject's eye or face when illuminated by light from the fourth source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 35, Su teaches a handheld ophthalmic device for imaging an eye having a retina, said device comprising:
a handheld mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) comprising (See e.g. Figs. 1-8; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, and 0416):
a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384), said camera (320) configured to image the retina of the eye when spaced apart from the eye (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
a second source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) of illumination, the second source of illumination configured to emit light in a wavelength range between about 700 nm and about 1100 nm (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”);
a second camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b) configured to receive and detect light in a wavelength range between about 700 nm and about 1100 nm (See e.g. Figs. 4-8; Paragraphs 0402-0416);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the docking system is configured such that the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
 wherein the first camera and the second camera are not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),
wherein the electronics is configured to transport one or more images captured by the first or the second camera to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Although Su teaches that the source of illumination and camera can be configured to emit and detect light in a wavelength of about 700 nm and about 1100 nm, such a configuration is one of various options, and Su fails to explicitly disclose that the first camera and first source of illumination are configured as a non-contact ophthalmoscope so as to provide non-contact imaging of the eye.
However, Fink further teaches that a first source of illumination and first camera are configured as a non-contact ophthalmoscope so as to provide non-contact imaging of the eye (See e.g. Figs. 3, 6, and 7; Paragraphs 0095-0096 and 0099-0100), a camera and a source of illumination are configured to emit, receive, and detect light in a wavelength range between about 700 nm and about 1100 nm (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184). 
Fink teaches this non-contact imaging “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036). Additionally, Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the non-contact imaging of Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as in Fink (Paragraphs 0033 and 0036), and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Su to operate in the near infrared wavelength as in Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 51, Su teaches an ophthalmic device for imaging an eye having a retina, said device comprising:
a stand (1205, 1305) (See e.g. Figs. 12-13; Paragraphs 0422-0424); and
a handheld mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) configured to be removably attached to the stand (See e.g. Figs. 1-8 and 12-13; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, 0416, 0422-0424, and 0429), wherein the handheld mechanical assembly comprises:
a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384), said first camera (320) configured to image the retina of the eye when spaced apart from the eye (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the docking system is configured such that the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
wherein the first camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),
wherein the electronics is configured to transport one or more images captured by the first camera or the second camera to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Although Su teaches the broadest reasonable interpretation of the claimed stand and non-contact imaging, Examiner further submits that Fink teaches a smartphone-based handheld ophthalmic examination device including a stand (See e.g. Fig. 6E; Paragraph 0098) and Fink teaches a smartphone-based handheld ophthalmic examination device comprising a first source of illumination and first camera configured as a non-contact ophthalmoscope so as to provide non-contact imaging of the eye (See e.g. Figs. 3, 6, and 7; Paragraphs 0095-0096 and 0099-0100).
Fink teaches this stand “to fixate the subject in front of optical assembly” (Paragraph 0098) and teaches the non-contact imaging in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with stand and non-contact imaging of Fink “to fixate the subject in front of optical assembly” in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033, 0036, and 0098).
Regarding claim 87, Su in view of Fink teaches the handheld ophthalmic device of Claim 35, as above.
Su fails to explicitly disclose that the second camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the second source of illumination.
However, Fink further teaches that the second camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the second source of illumination (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 88, Su in view of Fink teach the handheld ophthalmic device of Claim 35, as above.
Su further teaches that the second camera is configured to obtain an image of a subject's eye or face when illuminated by light from another source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 89, Su in view of Fink teach the handheld ophthalmic device of Claim 35, as above.
Su further teaches that the mechanical assembly comprises at least one third camera configured to image an eye of a subject illuminated by light from a third source of illumination, and wherein said third camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Su fails to explicitly disclose that the third source of illumination and the at least one third camera are configured as a slit lamp.
However, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 3 and 6; Paragraphs 0075-0076 and 0093-0098).
Fink teaches this adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033 and 0036).
Regarding claim 90, Su in view of Fink teach the handheld ophthalmic device of Claim 51, as above.
Su further teaches at least one second camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b), wherein said at least one second camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391).
Regarding claim 91, Su in view of Fink teach the ophthalmic device of Claim 90, as above.
Su further teaches that the handheld mechanical assembly further comprises: a second source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Su fails to explicitly disclose that the second source of illumination is configured to be laterally translated; and wherein the second source of illumination and said at least one second camera are configured as a slit lamp.
However, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 3 and 6; Paragraphs 0075-0076 and 0093-0098).
Fink teaches this adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033 and 0036).
Regarding claim 92, Su in view of Fink teach the handheld ophthalmic device of claim 51, as above.
Su further teaches a camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b ) configured to receive and detect near infrared light (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Regarding claim 93, Su in view of Fink teach the ophthalmic device of Claim 51, as above.
Su further teaches that the stand is portable (See e.g. Figs. 12-13; Paragraphs 0422-0424).
Regarding claim 94, Su in view of Fink teach the ophthalmic device of claim 51, as above.
Su fails to explicitly disclose that the stand comprises a chinrest.
However, Fink teaches a smartphone-based handheld ophthalmic examination device including a stand comprising a chinrest (See e.g. Fig. 6E; Paragraph 0098).
Fink teaches this chinrest “to fixate the subject in front of optical assembly” (Paragraph 0098) in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with chinrest of Fink “to fixate the subject in front of optical assembly” in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033, 0036, and 0098).
Regarding claim 95, Su in view of Fink teach the handheld ophthalmic device of Claim 92, as above.
Su fails to explicitly disclose that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination.
However, Fink further teaches that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 96, Su in view of Fink teach the ophthalmic device of Claim 90, as above.
Su further teaches that the second camera is configured to obtain an image of the subject's eye or face (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 100, Su in view of Fink teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches that the at least one second camera is part of a stereoscopic imaging system comprising a pair of cameras (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claims 103, 105, and 106, Su in view of Fink teaches the handheld ophthalmic device of claims 1, 35, and 51, respectively, as above.
Su fails to explicitly disclose that the mechanical assembly has a length from 4 to 8 inches, a height from 2 to 5 inches, and a width from 1 to 3 inches.
However, Su further teaches that the mechanical assembly has a length of less than 250 mm (9.84 inches), a height of less than 250 mm (9.84 inches), and a width of less than 250 mm (9.84 inches) (Paragraphs 0373-0374). Thus, Su explicitly teaches an overlapping range on the length, height, and width of the mechanical assembly.
Su further teaches these ranges on the dimensions to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the mechanical assembly has a length from 4 to 8 inches, a height from 2 to 5 inches, and a width from 1 to 3 inches, as suggested by Su to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would have involved a mere change in the size of the component as change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 107, Su in view of Fink teaches the handheld ophthalmic device of claim 1, as above.
Su further teaches that the handheld ophthalmic device has a weight less than or equal to 3 pounds (Paragraph 0374: Su teaches that the device has a weight of less than 1 kg or 2.2 lbs, values lying within the claimed range, and reading on the claimed range with sufficient specificity).
Additionally, Su teaches that the device has a weight of less than 1 kg, or between 0.2 kg and 1 kg (Paragraph 0374), which overlaps the claimed range, to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the device has a weight of less than or equal to 3 pounds, as suggested by Su to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would have involved a mere change in the size of the component as change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 108, Su in view of Fink teaches the handheld ophthalmic device of claim 1, as above.
Su further teaches that the handheld ophthalmic device has a weight from about 1 to 1.5 pounds (Paragraph 0374: Su teaches that the device has a weight of 0.5 to 1 kg, reading on the claimed range with sufficient specificity).
Additionally, Su teaches that the device has a weight of between 0.2 kg, 0.3 kg, or 0.5 kg and 1 kg (Paragraph 0374), which overlaps the claimed range, to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the device has a weight from about 1 to 1.5 pounds, as suggested by Su to “improve the portability of the apparatus 100 relative to other systems, thereby enabling the user to easily move the apparatus 100 to different locations and to easily manipulate the apparatus 100 during use” (Paragraph 0374), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would have involved a mere change in the size of the component as change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim(s) 11-16, 51, 63, 85-87, and 89-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. PG-Pub No. 2016/0073878; hereinafter – “Su”) in view of Fink et al. (U.S. PG-Pub No. 2018/0153399; hereinafter – “Fink”) and Lang et al. (U.S. Patent No. 4,411,502; hereinafter – “Lang”).
Regarding claim 11, Su in view of Lang teaches the handheld ophthalmic device of Claim 1, as above.
Su further teaches a third camera and a third source of illumination configured as a near infrared instrument (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Su and Lang fail to explicitly disclose that the third camera and third source of illumination are configured as a near infrared pupillography instrument.
However, Fink further teaches a third camera and a third source of illumination configured as a near infrared pupillography instrument (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it can “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it can “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 12, Su in view of Fink and Lang teaches the handheld ophthalmic device of Claim 11, as above.
Su further teaches that the third source of illumination is configured to emit near infrared light in a wavelength range between 700 nm and 1100 nm (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Additionally, Fink further teaches that the third source of illumination is configured to emit near infrared light in a wavelength range between 700 nm and 1100 nm (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Regarding claim 13, Su in view of Fink and Lang teaches the handheld ophthalmic device of Claim 11, as above.
Su further teaches that the third camera is configured to receive and detect near infrared light (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Additionally, Fink further teaches that the third camera is configured to receive and detect near infrared light (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184)
Regarding claim 14, Su in view of Fink and Lang teaches the handheld ophthalmic device of Claim 11, as above.
Su fails to explicitly disclose that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination.
However, Fink further teaches that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 15, Su in view of Fink and Lang teaches the handheld ophthalmic device of Claim 11, as above.
Su further teaches a fourth source configured to emit white light (See e.g. Figs. 4-8; Paragraphs 0402-0403).
Regarding claim 16, Su in view of Fink and Lang teaches the handheld ophthalmic device of Claim 15, as above.
Su further teaches that the third camera is configured to obtain an image of the subject's eye or face when illuminated by light from the fourth source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 51, Su teaches an ophthalmic device for imaging an eye having a retina, said device comprising:
a stand (1205, 1305) (See e.g. Figs. 12-13; Paragraphs 0422-0424); and
a handheld mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) configured to be removably attached to the stand (See e.g. Figs. 1-8 and 12-13; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, 0416, 0422-0424, and 0429), wherein the handheld mechanical assembly comprises:
a first camera (320) and a first source of illumination (322) configured as an ophthalmoscope (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384), said first camera (320) configured to image the retina of the eye when spaced apart from the eye (See e.g. Figs. 3-8; Paragraphs 0375 and 0381-0384);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the docking system is configured such that the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
wherein the first camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),
wherein the electronics is configured to transport one or more images captured by the first camera or the second camera to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Although Su teaches that the first camera is configured to image the retina of the eye when spaced apart from the eye, Su fails to explicitly disclose that the entirety of the handheld ophthalmic device does not contact the eye when imaging the retina of the eye so as to provide non-contact imaging of the eye.
However, Lang teaches an ophthalmological instrument for examination of anterior and posterior portions of the eye including a first camera (14) and a first source of illumination (1, 19) configured as an ophthalmoscope, said first camera configured to image the retina of the eye when spaced apart from the eye (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3).
Lang teaches this device spaced apart from the eye such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the entire device is spaced apart from the eye when imaging the retina so as to provide non-contact imaging as in Lang so “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera,” as in Lang (C. 1, L. 61-67).
Although Su teaches the broadest reasonable interpretation of the claimed stand, Examiner further submits that Fink teaches a smartphone-based handheld ophthalmic examination device including a stand (See e.g. Fig. 6E; Paragraph 0098).
Fink teaches this stand “to fixate the subject in front of optical assembly” (Paragraph 0098) in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with stand of Fink “to fixate the subject in front of optical assembly” in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033, 0036, and 0098).
Regarding claim 63, Su teaches an ophthalmic device comprising:
a stand (1205, 1305) (See e.g. Figs. 12-13; Paragraphs 0422-0424); and
a handheld mechanical assembly (100, 200, 300, 400, 500, 600, 700, 800) configured to be removably attached to the stand (See e.g. Figs. 1-8 and 12-13; Paragraphs 0373-0375, 0379-0381, 0402, 0405, 0409, 0414, 0416, 0422-0424, and 0429), wherein the handheld ophthalmic device comprising:
a source (405, 406, 408, 409, 605, 606a, 608a, 609, 705a, 706a, 708a, 709a, 805a, 806a, 808a, 809a, 805b, 806b, 808b, 809b) of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416);
at least one camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b) (See e.g. Figs. 4-8; Paragraphs 0402-0416);
electronics (302, 1404, 1410, 1421, 1422) (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435); and
a docking system (112, 212, 309, 412) configured to receive and hold a smartphone, a cellphone or an electronic tablet (104, 204, 304, 404, 1401), wherein the docking station is configured such that the smartphone, the cellphone or the electronic tablet comprises a display device, a memory device, and a mobile communication system configured to communicate over a distance greater than about 1000 feet, wherein the smartphone, the cellphone or the electronic tablet is disposed on a rear side of the mechanical assembly opposite a front side of the mechanical assembly through which the ophthalmoscope and the slit lamp are configured to emit and capture light (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435),
wherein the at least one camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391),
wherein the electronics is configured to transport one or more images captured by the first camera or the second camera to the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 1-8 and 12-14; Paragraphs 0376, 0385-0391, and 0422-0435).
Su fails to explicitly disclose that the source of illumination is configured to be laterally translated along a curved surface of the handheld ophthalmic device.
Su fails to explicitly disclose that the entirety of the handheld ophthalmic device does not contact the eye when imaging the retina of the eye.
However, Lang teaches an ophthalmological instrument for examination of anterior and posterior portions of the eye including a camera (14) and a source of illumination (1, 19) configured to be laterally translated along a curved surface of the ophthalmic device (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3).
Lang teaches this adjustable source of illumination such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the source of illumination is adjustable along a curved surface as in Lang so “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera,” as in Lang (C. 1, L. 61-67).
Although Su teaches the broadest reasonable interpretation of the claimed stand, Examiner further submits that Fink teaches a smartphone-based handheld ophthalmic examination device including a stand (See e.g. Fig. 6E; Paragraph 0098).
Fink teaches this stand “to fixate the subject in front of optical assembly” (Paragraph 0098) in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with stand of Fink “to fixate the subject in front of optical assembly” in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033, 0036, and 0098).
Regarding claim 85, Su in view of Lang teaches the handheld ophthalmic device of Claim 84, as above.
Su and Lang fail to explicitly disclose that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination.
However, Fink further teaches that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 86, Su in view of Lang and Fink teaches the handheld ophthalmic device of Claim 85, as above.
Su further teaches that the third camera is configured to obtain an image of a subject's eye or face when illuminated by light from a fourth source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 87, Su and Su in view of Lang teaches the handheld ophthalmic device of Claim 35, as above.
Su and Lang fail to explicitly disclose that the second camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the second source of illumination.
However, Fink further teaches that the second camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the second source of illumination (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 89, Su and Su in view of Lang teach the handheld ophthalmic device of Claim 35, as above.
Su further teaches that the mechanical assembly comprises at least one third camera configured to image an eye of a subject illuminated by light from a third source of illumination, and wherein said third camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Su and Lang fail to explicitly disclose that the third source of illumination and the at least one third camera are configured as a slit lamp.
However, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 3 and 6; Paragraphs 0075-0076 and 0093-0098).
Fink teaches this adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033 and 0036).
Regarding claim 90, Su in view of Lang and Su in view of Lang and Fink teaches the handheld ophthalmic device of Claim 51, as above.
Su further teaches at least one second camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b), wherein said at least one second camera is not part of the smartphone, the cellphone or the electronic tablet (See e.g. Figs. 3-8; Paragraph 0388 and 0391).
Regarding claim 91, Su in view of Lang and Su in view of Lang and Fink teach the ophthalmic device of Claim 90, as above.
Su further teaches that the handheld mechanical assembly further comprises: a second source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Su fails to explicitly disclose that the second source of illumination is configured to be laterally translated; and wherein the second source of illumination and said at least one second camera are configured as a slit lamp.
However, Lang teaches an ophthalmological instrument for examination of anterior and posterior portions of the eye including a camera (14) and a source of illumination (1, 19) configured to be laterally translated along a curved surface of the ophthalmic device (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3).
Lang teaches this adjustable source of illumination such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su such that the source of illumination is adjustable along a curved surface as in Lang so “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera,” as in Lang (C. 1, L. 61-67).
Additionally, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 3 and 6; Paragraphs 0075-0076 and 0093-0098).
Fink teaches this adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033 and 0036).
Regarding claim 92, Su in view of Lang and Su in view of Lang and Fink teaches the handheld ophthalmic device of claim 51, as above.
Su further teaches a camera (407, 607a, 610a, 710a, 711a, 810a, 811a, 807b, 810b, 811b ) configured to receive and detect near infrared light (See e.g. Figs. 4-8; Paragraphs 0402-0416, e.g. Paragraph 0408: “the lighting unit 509 may comprise a light source, for example, a light emitting element, with wavelength in the visible (about 450 nm to about 700 nm) or invisible (near infrared IR, e.g., about 680 nm to about 850 nm) spectrum”).
Regarding claim 93, Su in view of Lang and Su in view of Lang and Fink teach the ophthalmic device of Claim 51, as above.
Su further teaches that the stand is portable (See e.g. Figs. 12-13; Paragraphs 0422-0424).
Additionally, Fink further teaches a smartphone-based handheld ophthalmic examination device including a portable stand (See e.g. Fig. 6E; Paragraph 0098).
Regarding claim 94, Su and Su in view of Lang teach the ophthalmic device of claim 51, as above.
Su fails to explicitly disclose that the stand comprises a chinrest.
However, Fink teaches a smartphone-based handheld ophthalmic examination device including a stand comprising a chinrest (See e.g. Fig. 6E; Paragraph 0098).
Fink teaches this chinrest “to fixate the subject in front of optical assembly” (Paragraph 0098) in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with chinrest of Fink “to fixate the subject in front of optical assembly” in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033, 0036, and 0098).
Regarding claim 95, Su and Su in view of Lang teach the handheld ophthalmic device of Claim 92, as above.
Su and Lang fail to explicitly disclose that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination.
However, Fink further teaches that the third camera is configured to obtain a video of pupillary reaction of the subject's eye when illuminated by light from the third source of illumination (See e.g. Fig. 13; Paragraphs 0076, 0099, 0113, 0142-0151, 0164, 0171-0172, and 0184).
Fink teaches this near infrared pupillography instrument as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations” (Paragraph 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the near infrared pupillography instrument of Fink as it “can illuminate the eye under examination without causing a pupillary reaction, but bright enough for the CMOS or CCD chip of the smartphone-based camera to pick up the image of the pupil” in order “to monitor (i.e., photograph and/or videorecord) the pupillary dark behavior (also synonymously referred to as “pupillary dark reflex”, “pupillary dark response”, or “pupillary dark reaction”), such as oscillations,” as taught by Fink (Paragraph 0099).
Regarding claim 96, Su in view of Lang and Su in view of Lang and Fink teach the ophthalmic device of Claim 90, as above.
Su further teaches that the second camera is configured to obtain an image of the subject's eye or face (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 97, Su in view of Lang and Su in view of Lang and Fink teach the ophthalmic device of Claim 63, as above.
Su further teaches that the at least one camera is configured to capture one or more images of a subject’s eye when illuminated by light from the source of illumination (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 98, Su in view of Lang and Su in view of Lang and Fink teach the ophthalmic device of Claim 63, as above.
Su further teaches that the stand is portable (See e.g. Figs. 12-13; Paragraphs 0422-0424).
Additionally, Fink further teaches a smartphone-based handheld ophthalmic examination device including a portable stand (See e.g. Fig. 6E; Paragraph 0098).
Regarding claim 99, Su in view of Lang and Su in view of Lang and Fink teach the ophthalmic device of claim 63, as above.
Su fails to explicitly disclose that the stand comprises a chinrest.
However, Fink teaches a smartphone-based handheld ophthalmic examination device including a stand comprising a chinrest (See e.g. Fig. 6E; Paragraph 0098).
Fink teaches this chinrest “to fixate the subject in front of optical assembly” (Paragraph 0098) in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with chinrest of Fink “to fixate the subject in front of optical assembly” in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033, 0036, and 0098).
Regarding claim 100, Su in view of Lang and Su in view of Lang and Fink teach the handheld ophthalmic device of Claim 1, as above.
Su further teaches that the at least one second camera is part of a stereoscopic imaging system comprising a pair of cameras (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 101, Su in view of Lang and Su in view of Lang and Fink teach the handheld ophthalmic device of Claim 25, as above.
Su further teaches that the at least one second camera is part of a stereoscopic imaging system comprising a pair of cameras (See e.g. Figs. 4-8; Paragraphs 0402-0416).
Regarding claim 102, Su in view of Lang and Su in view of Lang and Fink teach the ophthalmic device of claim 63, as above.
Su fails to explicitly disclose that the illumination source is configured as a slit lamp.
However, Lang further teaches that the illumination source is configured as a slit lamp (See e.g. Figs. 1-3; C. 2, L. 16 – C. 3, L. 3).
Lang teaches this slit lamp such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld ophthalmic device of Su with the slit lamp of Lang so “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera,” as in Lang (C. 1, L. 61-67).
Additionally, Fink teaches a smartphone-based handheld ophthalmic examination device comprising a second source of illumination (“light source”; “slit illuminator”) and a second camera (“built-in camera”; “smartphone-camera-mounted microscope/ophthalmoscope assembly”), wherein the second source of illumination is configured to be laterally translated, the second source of illumination and the at least one second camera are configured as a slit lamp, and the handheld ophthalmic device is configured to be operated in a second mode as a slit-lamp to examine an eye of a subject facing the front side of the mechanical assembly (See e.g. Figs. 3 and 6; Paragraphs 0075-0076 and 0093-0098).
Fink teaches this adjustable source of illumination and slit-lamp operation “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the handheld ophthalmic device of Su with the translatable light source and camera configured as a slit-lamp to be operated in a second mode as a slit-lamp as in Fink “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” and as it “allows greater precision in diagnosis unavailable in current smartphone technology,” as taught by Fink (Paragraphs 0033 and 0036).
Response to Arguments
Applicant's arguments, see pages 10-11, filed 09/09/2021, with respect to the rejection(s) of claim(s) 1, 25, 35, 51, and 63 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Su does not disclose the limitation that the first camera and source of illumination are configured as a non-contact ophthalmoscope so as to provide non-contact imaging. However, Examiner respectfully notes that Su is not relied of for teaching such a feature.
Rather, Lang teaches this feature, as detailed previously and above, such that “apparatus expense for eye-examination equipment can be considerably decreased, that the space required by the ophthalmologist for examining instrumentation is reduced, and that an existing fundus camera may be upgraded at little expense into a high-quality photo-slit lamp fundus camera” (C. 1, L. 61-67). Furthermore, Fink also teaches this feature as detailed above, in order “to perform high-resolution photography of internal ocular structures such as the anterior chamber and crystalline lens” (Paragraph 0033) and as it “allows greater precision in diagnosis unavailable in current smartphone technology” (Paragraph 0036). Thus, Examiner maintains that the claimed features would have been obvious to one having ordinary skill in the art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that “Lang et all does not appear to teach a handheld or mobile device” and “it would not be obvious to one skilled in the art to modify Su et al or Fink et al…as the Office Action has not established that Lang et al is applicable to a mobile or handheld device and it would not be obvious to one skilled in the art to provide such lateral translation on a handheld or mobile device.”
In response to applicant's argument that the tracks of Lang could not be used in a handheld device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Nevertheless, it is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Additionally, it has been held that the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results, In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952). There is no evidence of record to indicate that the tracks of Lang could not be incorporated into a handheld device, and, as such, Examiner maintains that the claimed features would have been obvious as detailed previously and above.
Finally, Applicant argues that Fink does not teach the details of a camera not being a part of the smartphone, cellphone, or electronic tablet. However, Fink is not relied upon for these features as they are explicitly disclosed in Su, and Fink is only relied upon for other features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
If Applicant is arguing that the structures of Fink could not be used in a device where the cameras are separate from a smartphone, cellphone, or electronic tablet, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896